Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 1 of 18 PageID: 24076




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

   ------------------------------------------------
   IN RE: JOHNSON & JOHNSON                         :   Civil Action No. 3:16-md-2738-FLW-
                                                        LHG
   TALCUM POWDER PRODUCTS                           :
   MARKETING, SALES PRACTICES :
   AND PRODUCTS LIABILITY                           :            MDL No. 2738
   LITIGATION                                       :
                                                    :
                                                    :
                                                    :
                                                    :
   ------------------------------------------------

                STATUS REPORT AND PROPOSED JOINT AGENDA
                  FOR JANUARY 24, 2019 STATUS CONFERENCE

  I.   STATUS OF EXPERT DISCOVERY

         Depositions of Plaintiffs’ experts are underway. As of January 21, 2019, eight
   have been completed, one was started, and fourteen remain to be taken, with dates
   set between January 22 and February 7. Judge Pisano continues to address the
   disputes that have arisen as to documents related to studies or experiments that have
   been performed by Plaintiffs’ experts including a published study (Identification of
   Foreign Particles in Human Tissue Using Ramen Microscope, Analytical
   Chemistry, June 2018) which was funded by Plaintiffs’ counsel.

          On January 11, 2019, the J&J Defendants provided dates for the depositions
   of all of their potential experts. Plaintiffs’ supplemental expert report from Drs.
   Rigler and Longo were provided to counsel on January 16, 2019. Plaintiffs served
   an addendum to the report of Dr. Mark Krekeler on January 17, 2019 and an
   amended report for Dr. Robert Cook on January 22, 2019.

          Pursuant to the Court’s directives at the September 27 and November 28, 2018
   status conferences, Defendants served their preliminary general causation expert
   lists on January 11, 2019.
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 2 of 18 PageID: 24077




 II.     GENERAL DISCOVERY ISSUES

            There are some issues relating to both the production and privilege issues.
      However, in light of the ongoing expert deposition schedule, the parties will continue
      to confer and will report to the Court if any issues arise.

III.     PSC’S APPEAL OF SPECIAL MASTER’S DECISION REGARDING
         IMERYS’ DEMAND TO CLAWBACK DOCUMENT

            Currently pending before Your Honor is the PSC’s appeal of Special Master
      Pisano’s ruling granting Imerys’ request for the claw back of certain personal
      communications of an Imerys employee.

            On January 15, 2019, the Court asked Imerys to provide additional
      information on this issue in order to supplement the record. Imerys’ response is due
      January 22, 2019. The PSC’s response to Imerys’ supplementation is due on January
      23, 2019.

IV.      STATUS OF CASES RE-FILED IN THE MDL PER CMO 8

             There are 67 cases where Plaintiffs who were previously part of a multi-
      plaintiff complaint have filed short form complaints in this MDL proceeding but
      have not complied with CMO 8 in either serving the short form complaint on
      Defendants or filing a notice of filing on the master docket. See CMO 8, ¶¶ 1 and 5
      (requiring plaintiffs to file short form complaints pursuant to CMO 2 and to serve
      these complaints pursuant to CMO 3); see also CMO 3, ¶¶ 3 and 4 (requiring filing
      of an ECF notice if the original service of process was proper or requiring service of
      process where the original complaint was not properly served).

             There are also 715 plaintiffs from multi-plaintiff cases pending in the MDL
      who have not filed Short Form Complaints pursuant to CMO 8. In seven cases
      involving approximately 386 plaintiffs, motions to remand are pending and the filing
      of a Short Form Complaint is not appropriate at this time. Of the 715 who have not
      refiled an individual single plaintiff case in the MDL, 145 have refiled in non-MDL
      jurisdictions. The majority of these plaintiffs have re-filed in California and New
      Jersey per an agreement between Defendants and the PSC. The parties will work to
      submit an order dismissing these duplicate filed cases in the MDL, as it has been
      determined that jurisdiction in the MDL is not proper in these instances. For any
      cases that have been refiled outside of the agreement between the PSC and


                                                2
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 3 of 18 PageID: 24078



      Defendants, Defendants will work with plaintiffs’ counsel in that particular case to
      get one case dismissed.

 V.      DUPLICATE FILED CASES

             There are 38 plaintiffs in this MDL who have multiple cases pending. The
      PSC made a request on January 19, 2019 for a listing of the duplicative filings and
      Defendant responded on January 20 with a list of duplicative cases that require
      review and discussion. The parties will work together to address any outstanding
      issues.

VI.      REPORT ON FEDERAL DOCKET

            As of January 8, 2019:

            A. There are currently 9,347 cases pending in the MDL in which the
               Johnson & Johnson Defendants have been served or in which Plaintiffs
               from multi-plaintiff cases pending in the MDL have filed Short Form
               Complaints on individual dockets and have not served the Johnson &
               Johnson Defendants (and have opened case numbers), totaling 10,023
               Plaintiffs (including 675 Plaintiffs in 40 multi-plaintiff cases removed
               from Missouri state court that have not filed Short Form Complaints on
               individual dockets, 11 Plaintiffs in Harders removed from Illinois state
               court that have not filed Short Form Complaints on individual dockets, 2
               Plaintiffs in Lovato removed from New Mexico state court that have not
               filed Short Form Complaints on individual dockets, 1 Plaintiff in Robb
               removed from Oklahoma state court that has not filed Short Form
               Complaints on individual dockets, 2 Plaintiffs from the Crenshaw case
               from the Middle District of Georgia that have not filed Short Form
               Complaints on individual dockets, and 24 Plaintiffs from the Flores-
               Rodriguez case from the District of Puerto Rico).

                 Individual Plaintiffs in the multi-plaintiff cases are in the process of filing
                 Short Form Complaints on individual dockets. Thus far, all of the
                 individual Plaintiffs in the following multi-plaintiff cases have filed
                 Short Form Complaints on individual dockets: Karen Glenn, et al. and
                 Mary Rea, et al. (one Rea Plaintiff, Exia Monroe, a New Jersey resident,
                 has re-filed in New Jersey state court). Additionally, all of the individual
                 Plaintiffs in the Charmel Rice, et al. and Lillie Lewis, et al. multi-plaintiff


                                                 3
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 4 of 18 PageID: 24079



              cases have filed Short Form Complaints on individual dockets, except
              individual Plaintiffs Charmel Rice and Lillie Lewis.

              There are seven Plaintiffs named as the lead Plaintiffs in multi-plaintiff
              cases who did not refile Short Form Complaints on individual dockets,
              but filed a Short Form Complaint in their corresponding multi-plaintiff
              case dockets. These include the lead Plaintiffs from four multi-plaintiff
              cases removed from Missouri state court (Brenda Anderson, et al., Lillie
              Lewis, et al., Charmel Rice, et al., and Jerie Rhode, et al.), Marie Robb
              in the Robb case removed from Oklahoma State, and Deborah Crenshaw
              from the Crenshaw case originally filed in the Middle District of Georgia,
              and Samary Flores-Rodriguez in the Flores-Rodriguez case transferred
              from the District of Puerto Rico.

         B.   There are currently two multi-plaintiff cases removed from Missouri
              state court and pending in the Eastern District of Missouri, discussed
              below, that the JPML has not yet transferred into the MDL totaling 149
              plaintiffs). Motions to dismiss and motions to remand have been filed in
              these cases.

              The cases pending in the Eastern District of Missouri are listed below
              along with the judge to whom they are presently assigned.

                    Judge Rodney W. Sippel

                    McConnell, Laura, et al. v. Johnson & Johnson, et al., Case No.
                    4:18-cv-02083-RWS

                    Judge Ronnie L. White

                    Tashay Benford, et al. v. Johnson & Johnson, et al., Case No.
                    4:18-cv-01903-RLW

         C. There are a handful of single-plaintiff cases that have been on CTOs and
            will be transferred in the near future to the MDL. These cases would not
            greatly affect the number of cases pending in the MDL absent the
            plaintiffs in the multi-plaintiff cases.




                                            4
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 5 of 18 PageID: 24080




VII.   STATE COURT LITIGATION

         As of January 8, 2019:

          California: There are approximately 584 ovarian cancer cases involving 637
   plaintiffs pending in the California coordinated proceeding, Johnson & Johnson
   Talcum Powder Cases, Judicial Council Coordinated Proceeding No. 4877. These
   cases are assigned to Judge Maren E. Nelson, Los Angeles Superior Court. To date,
   a Sargon hearing has been held, and one case—Echeverria—proceeded to trial. Prior
   to that trial, on July 10, 2017, the court granted Imerys’ motion for summary
   judgment, dismissing all claims against Imerys as to the Echeverria case only. The
   Echeverria trial resulted in a plaintiff verdict against the Johnson & Johnson
   Defendants; however, on October 20, 2017, the Court granted the Johnson &
   Johnson Defendants’ motions for judgment notwithstanding the verdict and,
   alternatively, for a new trial. Elisha Echeverria, Acting Trustee of the 2017 Eva
   Echeverria Trust, filed her Notice of Appeal on December 18, 2017. The Johnson
   & Johnson Defendants filed their Cross-Notice of Appeal on January 4,
   2018. Appellants’ Opening Brief was filed on July 18, 2018, and Respondents’ and
   Cross-Appellants’ Brief was filed on November 26, 2018.

          On May 3, the Court ordered the J&J Defendants to file their Motion to Quash
   as to the non-California Plaintiffs on personal jurisdictional grounds before ruling
   on Plaintiffs’ request for jurisdictional discovery. Plaintiffs filed their amended
   master complaint on May 14, 2018. Defendants filed their motion to quash
   Plaintiffs’ Second Amended Complaint on June 29, 2018. The Court further ordered
   that once the J&J Defendants filed their Motion to Quash the non-California
   Plaintiffs. Plaintiffs must submit a proposed jurisdictional “discovery plan” by July
   16, 2018 “specifically outlining the discovery [Plaintiffs’ Executive Committee]
   requires to oppose the motion(s) and how it has a tendency to show that specific
   jurisdiction may be exercised” over the J&J Defendants. Pursuant to the Court’s
   order, Plaintiffs submitted their discovery plan. On August 15, 2018, also pursuant
   to the Court’s order, Plaintiffs filed a second motion seeking jurisdictional
   discovery. To date, general discovery (liability and causation) as well as
   jurisdictional discovery has not yet been ordered in the JCCP. A case management
   conference is scheduled for January 25, 2019, which will include a hearing to discuss
   Plaintiffs’ Motion to Conduct Jurisdictional Discovery.

        Delaware: There are currently 196 cases pending in the Superior Court of
   Delaware in which the Johnson & Johnson Defendants have been served. All of the
   Delaware cases have been consolidated before the Hon. Charles E. Butler. On
                                            5
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 6 of 18 PageID: 24081



   January 19, 2017, the Johnson & Johnson Defendants filed a motion to dismiss for
   lack of personal jurisdiction. On January 31, 2017, Plaintiffs served jurisdictional
   discovery. On March 2, 2017, the Johnson & Johnson Defendants filed a motion for
   protective order to quash the jurisdictional discovery. On September 10, 2018, the
   Court granted Johnson & Johnson and Johnson & Johnson Consumer Inc.’s motion
   to dismiss the claims of nonresident plaintiffs based on lack of personal jurisdiction
   and, therefore, dismissed the nonresident plaintiffs’ claims against the Johnson &
   Johnson Defendants. On the same day, the Court also granted the Johnson &
   Johnson Defendants’ motion for a protective order to quash the nonresident
   plaintiffs’ jurisdictional discovery requests. On October 26, 2018, the Court denied
   Plaintiffs’ motion for re-argument. The Johnson & Johnson Defendants and
   Plaintiffs are in the process of executing a re-filing agreement such that all
   nonresident plaintiffs’ claims will be dismissed and refiled in the MDL or New
   Jersey MCL.

          Missouri: There are currently 14 cases, with a total of 583 plaintiffs pending
   in the 22nd Judicial Circuit Court, St. Louis (City) in which Defendants have been
   served.

         Trial in the case of Daniels v. Johnson & Johnson, et al. resulted in a defense
   verdict on March 3, 2017 (individual claim filed in the multi-plaintiff Valerie Swann
   matter). Plaintiffs did not appeal.

         Appeals are pending from judgments against the Johnson & Johnson
   Defendants and Imerys in the Deborah Giannecchini and Lois Slemp cases and
   against the Johnson & Johnson Defendants in the multi-plaintiff Gail Ingham, et al.
   case.

         Trial in the case of Michael Blaes on behalf of Shawn Blaes v. Johnson &
   Johnson, et al. before Judge Rex Burlison is currently stayed and briefing on
   Defendants’ petitions for writs of prohibition is pending before the Missouri
   Supreme Court on venue challenges. Oral argument took place on February 27,
   2018. On March 2, 2018, the Missouri Supreme Court issued amended preliminary
   writs of prohibition ordering that Judge Burlison may proceed only with a
   determination of jurisdiction, but can take no other action until further order by the
   Missouri Supreme Court. The next hand down date from the Missouri Supreme
   Court is January 29, 2019

         In the Lois Slemp case, that trial court found that plaintiffs had established
   personal jurisdiction exists in Missouri state court over the objections of Johnson &
                                             6
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 7 of 18 PageID: 24082



   Johnson defendants and Imerys. The Slemp case is on direct appeal to the Missouri
   Court of Appeals.

          On October 17, 2017, the Missouri Court of Appeals, Eastern District,
   reversed and vacated the judgment in the Jacqueline Fox case for lack of personal
   jurisdiction. (Imerys, having received a defense verdict, was not part of the appeal.)
   The Court also rejected Plaintiff’s request to remand the case to the trial court to
   attempt to establish jurisdictional facts. On December 19, 2017, the Court denied
   Plaintiff’s Motion for Rehearing. On March 6, 2018, the Missouri Supreme Court
   denied Plaintiff’s requested review of the decision. On March 12, 2018, the Missouri
   Court of Appeals issued the mandate. On March 30, 2018, the trial court entered an
   order enforcing the mandate from the appellate court that the Fox judgment be
   reversed and vacated for lack of personal jurisdiction. On November 13, 2018, the
   Fox case was refiled in the MDL.

          On June 29, 2018, consistent with the Court’s opinion and ruling in Fox, the
   Missouri Court of Appeals, Eastern District, reversed and vacated the judgment in
   the Gloria Ristesund case for lack of personal jurisdiction. (Imerys, having received
   a defense verdict, was not part of the appeal.) Consistent with the Fox opinion, the
   Court also rejected Plaintiff’s request to remand the case to the trial court to attempt
   to establish jurisdictional facts. On August 7, 2018, the Missouri Court of Appeals,
   Eastern District, denied Plaintiff’s application for transfer to the Missouri Supreme
   Court. On October 30, 2018, the Missouri Supreme Court denied Plaintiff’s
   application to transfer the case from the Missouri Court of Appeals.

          On December 27, 2018, the Missouri Supreme Court issued a Preliminary
   Writ of Prohibition against The Honorable Rex M. Burlinson prohibiting him from
   taking any further action against Imerys in the matter of Vicki Forrest, et al. v.
   Johnson & Johnson, et al. until such time as the Missouri Supreme Court could hear
   argument from Imerys as to whether the State of Missouri holds proper jurisdiction
   over Imerys. As a result, the trial that was scheduled to begin on January 21, 2019
   in the Forrest matter was stayed as to Imerys. Earlier, (on January 9, 2019), the
   Missouri Supreme Court denied Johnson & Johnson Defendants’ Petition for Writ
   of Prohibition in the Forrest matter on the issue of personal jurisdiction.

         On January 14, 2019, the Missouri Supreme Court issued a Preliminary Writ
   of Prohibition against The Honorable Rex M. Burlinson prohibiting him from taking
   any further action against the J&J Defendants in the matter of Vicki Forrest, et al. v.
   Johnson & Johnson, et al. until such time as the Missouri Supreme Court could hear
   argument from the J&J Defendants as to whether the City of St. Louis was the proper

                                              7
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 8 of 18 PageID: 24083



   venue for the case. As a result, the trial that was scheduled to begin on January 21,
   2019 in the Forrest matter was stayed in its entirety.

         The St. Louis Court has set the following trial dates in the following cases:

         January 21, 2019 – Trial in Vicki Forrest, et al. v. Johnson & Johnson, et al.
         (stayed)

         April 8, 2019 – Trial in Tracey Young, et al. v. Johnson & Johnson, et al.

         August 5, 2019 – Trial in Leewing Loyd, Sr., et al. v. Johnson & Johnson, et
         al.

         October 7, 2019 – Trial in Tenesha Farrar, et al. v. Johnson & Johnson, et al.

          New Jersey: There are currently 513 cases pending in the Atlantic County
   Superior Court Multicounty Litigation, In re: Talc-Based Powder Products
   Litigation, Case No. 300. The coordinated proceedings were jointly assigned to
   Judges Johnson and Mendez by the New Jersey Supreme Court, and with Judge
   Johnson’s retirement, the parties expect that they will continue to be managed by
   Judge Mendez pursuant to the Supreme Court Order. The cases are currently stayed
   for discovery purposes pending resolution of the plaintiffs’ appeal of the ruling by
   Judge Johnson on the Kemp issues. On January 8, 2018, the New Jersey Appellate
   Division issued a Sua Sponte Order staying the appeals for six months or until the
   New Jersey Supreme Court decides the appeal pending in In re: Accutane Litigation,
   A-25-17, 079958, and In re: Accutane Litigation, A-26/27-17, 079933. Oral
   argument occurred in the Accutane Litigation on April 23, 2018. On August 1, 2018,
   the New Jersey Supreme Court affirmed the trial court’s decision in the Accutane
   Litigation, and held that the Daubert factors are incorporated into New Jersey’s Rule
   702 analysis of the reliability of expert testimony. The stay has since been lifted in
   the Balderrama and Carl cases and the Appellate Division requested that the parties
   submit supplemental briefing on certain discreet issues, which was completed on
   October 26th. Briefing is now complete.

          Florida: There are nineteen cases pending in Florida state court. There are
   five cases pending in Broward County, Florida, including three cases before Judge
   Michael A. Robinson, one case before Judge David Haimes, and one case before
   Judge Sandra Periman. There are four cases pending in Miami-Dade County,
   Florida, including one case before Judge Michael Hanzman, one case before Judge
   Dennis Murphy, one case before Maris de Jesus Santovenia, and one case before
   Judge Barbara Areces. The case before Judge Hanzam in Miami-Dade County is set

                                             8
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 9 of 18 PageID: 24084



   for trial in April of 2019. There are three cases pending in Hillsborough County,
   Florida before Judge Rex Barbas. There is one case pending in Osceola County,
   Florida before Judge Margaret Schreiber. There are two cases pending in Palm
   Beach County, Florida (one case before Judge Jaime Goodman and one case before
   Meenu Sasser). There is one case pending in Volusia County, Florida. There are
   two cases in Orange County, Florida before Judge Jose R. Rodriguez. There is one
   case pending in Sarasota County before Judge Andrea McHugh.

         In the Ricketts matter, pending in Broward County, Imerys’ Motion to Dismiss
   for Lack of Personal Jurisdiction was denied on November 9, with the Court granting
   30 days for Imerys to file an appeal. That appeal was filed on December 8, 2017.

         Georgia: There are eight cases pending in Georgia state court. One case in
   Fulton County, Georgia before Judge Jane Morrison is currently set for trial in March
   of 2019 but, due to the court’s schedule, is to be reset to a date yet to be determined.
   There are six cases pending in Gwinnet County, Georgia before Judge Shawn F.
   Bratton. There is one case pending in Richmond County before Judge Patricia W.
   Booker.

          Illinois: There are twenty-three cases pending in Illinois state court. There are
   two cases in Madison County, Illinois state court before Judge William Mudge.
   There are eighteen cases pending in Cook County, Illinois, which have been
   consolidated in the Harris matter before Judge Daniel T. Gillespie. There is one
   additional case pending in Cook County, Illinois before Judge Brendan A. O’Brien.
   There is one case pending in McLean County, Illinois before Judge Rebecca Foley.
   There is one case pending in St. Clair County before Judge Christopher T. Kolker

         Pennsylvania: There is one case pending in state court in Allegheny County,
   PA before Judge Robert Colville. Imerys’ appeal on personal jurisdiction issues is
   pending. There are six cases pending in state court in Philadelphia County, PA (three
   cases before Judge John M. Younge, two cases before Judge Idee Fox, and one case
   before Judge Arnold New).

         Louisiana: There are seventeen cases pending in Louisiana State Court.
   There are twelve in the Parish of Orleans, Louisiana, including two cases before
   Judge Robin M. Giarrusso, two cases before Judge Melvin Zeno, one case before
   Judge Paulette Irons, three cases before Judge Kern Reese, one case before Judge
   Piper Griffin, one case before Judge Donald Johnson, one case before Judge
   Christopher Bruno, and one case before Judge Rachael Johnson. There are five cases
   pending in East Baton Rouge Parish, one before Judge Janice Clark, one before
                                              9
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 10 of 18 PageID: 24085



    Judge Donald Johnson, one before Judge Todd Hernandez, and one before Judge R.
    Michael Caldwell, and one before Judge Wilson Fields.

           In the McBride matter, Imerys’ Motion to Dismiss for Lack of Personal
    Jurisdiction was granted on December 1, 2017. On January 3, 2018, the Court denied
    the Plaintiff’s motion for a new trial on this ruling. In the Rose Bowie case, the
    Johnson and Johnson Defendants and Imerys have filed several motions, which are
    due to be heard on May 18, 2018, along with a motion for an expedited trial setting.

         Arizona: There is one case pending in Pima County, Arizona before Judge
    Douglas Metcalf.

VIII.   STATUS OF PENDING MOTIONS

             A. The list of motions pending in individual cases is attached hereto as
                Exhibit A.

             B. On July 14, 2017, the Court issued a dismissal of the Estrada Consumer
                Class case, finding that Estrada did not allege an injury in fact. ECF
                Nos. 50, 51. The Court dismissed and entered judgment in Estrada’s
                lawsuit on August 10, 2017. ECF No. 53. Estrada has appealed this
                decision. On September 6, 2018, a panel of the Third Circuit Court of
                Appeals affirmed the Court’s decision. Estrada filed a petition for
                rehearing en banc on September 20, 2018, which was denied on
                October 3, 2018.


                                                 Respectfully submitted,

                                                 s/Susan M. Sharko
                                                 Susan M. Sharko
                                                 DRINKER BIDDLE & REATH LLP
                                                 600 Campus Drive
                                                 Florham Park, New Jersey 07932
                                                 Telephone: 973-549-7000
                                                 Facsimile: 973-360-9831
                                                 Email: susan.sharko@dbr.com




                                            10
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 11 of 18 PageID: 24086




                                             s/Gene M. Williams
                                             Gene M. Williams
                                             SHOOK, HARDY & BACON L.L.P.
                                             JPMorgan Chase Tower
                                             600 Travis St., Suite 3400
                                             Houston, TX 77002
                                             Telephone: 713-227-8008
                                             Facsimile: 713-227-9508
                                             Email: gmwilliams@shb.com

                                             s/John H. Beisner
                                             John H. Beisner
                                             SKADDEN, ARPS, SLATE,
                                             MEAGHER & FLOM LLP
                                             1440 New York Avenue, N.W.
                                             Washington, D.C. 20005
                                             Telephone: 202-371-7000
                                             Facsimile: 202-661-8301
                                             Email: john.beisner@skadden.com

                                             s/Mark K. Silver
                                             Mark K. Silver
                                             COUGHLIN DUFFY LLP
                                             350 Mount Kemble Avenue
                                             Morristown, NJ 07962
                                             Telephone: 973-631-6045
                                             Facsimile: 973-267-6442
                                             Email: msilver@coughlinduffy.com

                                             s/Thomas T. Locke
                                             Thomas T. Locke
                                             SEYFARTH SHAW LLP
                                             975 F. Street, NW
                                             Washington, DC 20004
                                             Telephone: 202 463-2400
                                             Email: tlocke@seyfarth.com

                                             s/Michelle A. Parfitt
                                             Michelle A. Parfitt
                                        11
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 12 of 18 PageID: 24087



                                             ASHCRAFT & GEREL, LLP
                                             4900 Seminary Road, Suite 650
                                             Alexandria, VA 22311
                                             Telephone: 703-931-5500
                                             Email: mparfitt@ashcraftlaw.com

                                             s/P. Leigh O’Dell
                                             P. Leigh O’Dell
                                             BEASLEY, ALLEN, CROW,
                                             METHVIN, PORTIS & MILES, P.C.
                                             218 Commerce Street
                                             Montgomery, Alabama 36104
                                             Telephone: 334-269-2343
                                             Email: leigh.odell@beasleyallen.com


                                             s/Christopher M. Placitella
                                             Christopher M. Placitella
                                             COHEN PLACITELLA ROTH, PC
                                             127 Maple Avenue
                                             Red Bank, NJ 07701
                                             Telephone: 888-219-3599
                                             Facsimile: 215-567-6019
                                             Email: cplacitella@cprlaw.com




                                        12
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 13 of 18 PageID: 24088




                                       EXHIBIT A

           STATUS OF PENDING MOTIONS IN INDIVIDUAL CASES

Case Name              Case No.      Status of Pending Motions
Ellen Gavin v. Johnson 3:17-cv-05907 Plaintiffs’ Motion to Remand filed August 10,
& Johnson, et al.                    2017. Fully briefed.
                                    Imerys’ Motion to Dismiss filed 9/8/17. Fully
                                    briefed 10/10/17.
Edna Brown v. Johnson 3:17-cv-05724 Plaintiffs’ Motion to Remand filed September 1,
& Johnson, et al.                   2017. Fully briefed.
                                    Imerys’ Motion to Dismiss filed 9/5/17. Fully
                                    briefed.
Carolyn Bennett v.    3:17-cv-05723 Plaintiffs’ Motion to Remand filed September 1,
Johnson & Johnson, et               2017. Fully briefed.
al.                                 Imerys’ Motion to Dismiss filed 9/5/17. Fully
                                   briefed.
Maureen Abbeduto, et 3:17-cv-05812 Plaintiffs’ Motion to Remand filed September 1,
al. v. Johnson &                   2017. Fully briefed.
Johnson, et al.                    Imerys’ Motion to Dismiss filed 9/5/17. Fully
                                    briefed.
Kim Knight v.         3:17-cv-05796 Plaintiffs’ Motion to Remand filed September 1,
Johnson & Johnson, et               2017. Fully briefed.
al.                                 Imerys’ Motion to Dismiss filed 9/5/17. Fully
                                        briefed.
Sharon McBee, et al. v. 3:17-cv-5720    Johnson & Johnson Defendants’ Motion to
Johnson & Johnson, et                   Dismiss filed September 5, 2017. Motion to be
al.                                     terminated pursuant to CMO 8.
                                        Imerys’ Motion to Dismiss filed 9/5/17. Fully
                                        briefed 10/13/17. Motion to be terminated
                                        pursuant to CMO 8.
Donna McNichols, et    3:17-cv-5719     Johnson & Johnson Defendants’ Motion to
al. v. Johnson &                        Dismiss filed September 5, 2017. Motion to be
Johnson, et al.                         terminated pursuant to CMO 8.
                                        Imerys’ Motion to Dismiss filed 9/5/17. Fully
                                        briefed 10/13/17. Motion to be terminated
                                        pursuant to CMO 8.

                                           13
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 14 of 18 PageID: 24089




Case Name             Case No.        Status of Pending Motions
Sandra Lee, et al. v. 3:17-cv-03548   Plaintiffs’ Motion to Remand filed September 25,
Johnson & Johnson, et                 2017. Johnson & Johnson Defendants’ Opposition
al.                                   filed October 24, 2017. Defendant Imerys’
                                      Opposition filed October 25, 2017.

                                      Johnson & Johnson Defendants’ Motion to
                                      Dismiss filed 10/24/2017. Plaintiffs’ Opposition
                                      filed November 8, 2017.

                                     Imerys’ Motion to Dismiss filed 10/9/17. Fully
                                     briefed.
Ruth Carver v. Johnson 3:17-cv-03549 Plaintiffs’ Motion to Remand filed September 25,
& Johnson, et al.                    2017. Johnson & Johnson Defendants’ Opposition
                                     filed October 24, 2017. Defendant Imerys’
                                     Opposition filed October 25, 2017.
                                      Johnson & Johnson Defendants’ Motion to
                                      Dismiss filed 10/24/2017. Plaintiffs’ Opposition
                                      filed November 8, 2017.
                                    Imerys’ Motion to Dismiss filed 10/9/17. Fully
                                    briefed.
Rebecca Bowers v.     3:17-cv-12308 Plaintiffs’ Motion to Remand filed December 4,
Johnson & Johnson, et               2017. Fully briefed.
al.
Peck, et al. v.       3:17-cv-12665 Plaintiffs’ Motion to Remand filed January 11,
Johnson & Johnson, et               2018. Johnson & Johnson Defendants’ Opposition
al.                                 filed January 22, 2018. Defendant Imerys’
                                    Opposition filed February 7, 2018.
                                    Imerys’ Motion to Dismiss filed November 8,
                                    2017. Fully briefed.
Anderson, et al. v.   3:17-cv-2943 Plaintiff’s Motion for Voluntary Dismissal
Johnson & Johnson, et               without prejudice filed February 15, 2018. Fully
al.                                 briefed. 2018.
Chathapana, Davahn v. 3:17-cv-05853 Imerys’ Motion to Dismiss filed 9/5/17. No
Johnson & Johnson, et               opposition filed. Motion to be terminated
al.                                 pursuant to CMO 8.



                                          14
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 15 of 18 PageID: 24090




Case Name             Case No.        Status of Pending Motions
Femminella, Joan v. 3:17-cv-05860     Imerys’ Motion to Dismiss filed 9/5/17. No
Johnson & Johnson, et                 opposition filed. Motion to be terminated
al.                                   pursuant to CMO 8.
Glenn, Karen v.       3:17-cv-05071 Imerys’ Motion to Dismiss filed 8/21/17. No
Johnson & Johnson, et               opposition filed. Motion to be terminated pursuant
al.                                 to CMO 8.
Guptill, Mary v.      3:17-cv-05869 Imerys’ Motion to Dismiss filed 9/5/17. No
Johnson & Johnson, et               opposition filed. Motion to be terminated
al.                                 pursuant to CMO 8.
Dawn Hannah v.        3:18-cv-01422 Plaintiff’s Motion to Remand filed March 5,
Johnson & Johnson, et               2018. Fully Briefed.
al.                                 Imerys’ Motion to Dismiss filed 4/4/18. Fully
                                    briefed.
Callahan, Janice v.   3:18-cv-05557 Plaintiff’s Motion to Remand filed May 4, 2018.
Johnson & Johnson, et               Fully briefed.
al.                                 Defendant Imerys’ Motion to Dismiss filed
                                    October 10, 2018. Fully Briefed.
Smith, Phyllis v.     3:18-cv-05556 Plaintiff’s Motion to Remand filed May 4, 2018.
Johnson & Johnson, et               Fully briefed.
al.                                 Defendant Imerys’ Motion to Dismiss filed
                                    October 9, 2018. Fully Briefed.
Baker v. Johnson &    3:17-cv-07712 Plaintiff’s Motion to Remand filed June 8, 2018.
Johnson, et al.                     Fully briefed.
                                      Defendant Imerys’ Motion to Dismiss filed July
                                      9, 2018. No oppositions were filed.
                                    Plaintiffs’ Motion to Stay or Strike Defendant
                                    Imerys’ Motion to Dismiss filed July 17, 2018.
                                    Defendant Imerys’ Opposition filed July 27,
                                    2017.
Cartwright, Darren v. 3:18-cv-05535 Plaintiffs’ Motion to Remand filed July 25, 2018.
Johnson & Johnson, et               Fully briefed.
al.                                 Defendant Imerys’ Motion to Dismiss filed
                                      August 24, 2018. Fully Briefed.



                                          15
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 16 of 18 PageID: 24091




Case Name              Case No.        Status of Pending Motions
Kassimali, Maureen, et 3:18-cv-05534   Plaintiffs’ Motion to Remand filed July 25, 2018.
al. v. Johnson &                       Fully briefed.
Johnson, et al.                        Defendant Imerys’ Motion to Dismiss filed
                                       August 24, 2018. Fully Briefed.
Kehoe, Tracey, et al. v. 3:18-cv-11509 Plaintiffs’ Motion to Remand filed July 26, 2018.
Johnson & Johnson, et                  Defendants’ Opposition filed August 27, 2018.
al.                                    Plaintiffs’ Reply to Johnson & Johnson
                                       Defendants’ filed October 8, 2018.
                                    Defendant Imerys’ Motion to Dismiss filed
                                    October 23, 2018. Fully Briefed.
Storm, Cathy v.       3:18-cv-10321 Plaintiff’s Motion to Remand filed July 3, 2018.
Johnson & Johnson, et               Johnson & Johnson Defendants’ Opposition filed
al.                                 August 2, 2018. Defendant Imerys’ Opposition
                                    filed August 3, 2018.
                                      Defendant Imerys’ Motion to Dismiss filed
                                      October 11, 2018. Fully brief.
Jiminez, Sandra, et al. 3:18-cv-12526 Plaintiffs’ Motion to Remand filed August 23,
v. Johnson & Johnson,                 2018. Fully briefed.
et al.
Johnson, Amy v.         3:18-cv-01423 Plaintiffs’ Motion to Remand filed September 26,
Johnson & Johnson, et                 2018. Fully Briefed.
al.                                   Imerys’ Motion to Dismiss filed October 26,
                                     2018. Fully Briefed.
Gavin, Sherron, et al. 3:18-cv-10319 Plaintiffs’ Motion to Remand filed September 26,
v. Johnson & Johnson,                2018. Fully Briefed.
et al.                               Imerys’ Motion to Dismiss filed October 26,
                                      2018. Fully Briefed.
Reising, Amanda, et al. 3:18-cv-10320 Plaintiffs’ Motion to Remand filed September 26,
v. Johnson & Johnson,                 2018. Fully Briefed.
et al.                                Imerys’ Motion to Dismiss filed October 26,
                                    2018. Fully Briefed.
Farra, Donna v.       3:18-cv-13432 Plaintiffs’ Motion to Remand filed September 28,
Johnson & Johnson, et               2018. Fully Briefed.
al.                                 Imerys’ Motion to Dismiss filed October 29,
                                       2018. Fully Briefed.


                                           16
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 17 of 18 PageID: 24092




Case Name             Case No.      Status of Pending Motions
Gendelman, Robert v. 3:17-cv-00461  On 11/14/18, Defendant Imerys and Plaintiff
Johnson & Johnson, et               submitted joint letter to Judge Wolfson
al.                                 withdrawing Motion to Remand and Motion to
                                    Dismiss without prejudice.
Aikens, Chelsea v.    3:17-cv-12675 Motion to Remand (consolidated under Motion to
Johnson & Johnson, et               Remand filed in the Sandra Peck matter filed
al.                                 January 11, 2018. Defendant Johnson &
                                    Johnson’s Opposition filed January 22, 2018.
                                    Imerys’ Opposition filed February 7, 2018.
                                    Imerys’ Motion to Dismiss filed November 14,
                                    2018. Fully Briefed.
Comardelle, Pamela v. 3:17-cv-13365 Motion to Remand (consolidated under Motion to
Johnson & Johnson, et               Remand filed in the Sandra Peck matter filed
al.                                 January 11, 2018. Defendant Johnson &
                                    Johnson’s Opposition filed January 22, 2018.
                                    Imerys’ Opposition filed February 7, 2018.
                                    Imerys’ Motion to Dismiss filed November 12,
                                    2018. Fully Briefed.
Gibson, Cynthia v.    3:18-cv-14637 Plaintiffs’ Motion to Remand filed November 1,
Johnson & Johnson, et               2018. Fully Briefed.
al.
                                    Imerys’ Motion to Dismiss filed December 3,
                                    2018. Plaintiffs’ Opposition filed January 2, 2019.
                                    Imerys’ Reply Brief due January 17, 2019.
Lightfoot, Brandy v.  3:17-cv-13361 Motion to Remand (consolidated under Motion to
Johnson & Johnson, et               Remand filed in the Sandra Peck matter filed
al.                                 January 11, 2018. Defendant Johnson &
                                    Johnson’s Opposition filed January 22, 2018.
                                    Imerys’ Opposition filed February 7, 2018.
                                       Imerys’ Motion to Dismiss filed November 13,
                                       2018. Fully Briefed.




                                          17
Case 3:16-md-02738-FLW-LHG Document 8799 Filed 01/22/19 Page 18 of 18 PageID: 24093




Case Name             Case No.        Status of Pending Motions
Mouton, Geneva v.     3:17-cv-12674   Motion to Remand (consolidated under Motion to
Johnson & Johnson, et                 Remand filed in the Sandra Peck matter filed
al.                                   January 11, 2018. Defendant Johnson &
                                      Johnson’s Opposition filed January 22, 2018.
                                      Imerys’ Opposition filed February 7, 2018.
                                   Imerys’ Motion to Dismiss filed November 13,
                                   2018. Fully Briefed.
Sansome, Kristina v. 3:17-cv-12673 Motion to Remand (consolidated under Motion to
Johnson & Johnson, et              Remand filed in the Sandra Peck matter) filed
al.                                January 11, 2018. Defendant Johnson &
                                   Johnson’s Opposition filed January 22, 2018.
                                   Imerys’ Opposition filed February 7, 2018.
                                       Imerys’ Motion to Dismiss filed November 15,
                                       2018. Fully Briefed.
Hittler, Lisa v. Johnson 3:18-cv-17106 Motion to Remand filed January 7, 2019.
& Johnson, et al.                      Oppositions due on February 6, 2019.
Barsh, Eleanor v.     3:18-cv-01464 Renewed Motion to Remand filed January 9,
Johnson & Johnson, et               2019. Oppositions due February 6, 2019.
al.




                                          18
